DETAILED ACTION
This is the ninth Action regarding application number 14/912,649, filed on 02/18/2016, which is a 371 of PCT/IB2014/002578, filed on 09/03/2014, and which claims priority to provisional application number 61/872,868, filed on 09/03/2013.
This action is in response to the Applicant’s Responses dated 05/18/2021 and 07/30/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission filed on 05/18/2021 has been entered.
 
Status of Claims
Claims 22, 23, 27, 28, 30, 33-39, and 42-56 are currently pending.
Claims 1-21, 24-26, 29, 31, 32, 40, and 41 are cancelled.
Claims 22 and 52 are amended.
Claims 37-39 are withdrawn.
Claims 22, 23, 27, 28, 30, 33-36, and 42-56 are examined below.
The rejection of claim 56 under 35 U.S.C. § 112(d) has been withdrawn in light of the Applicant’s remarks.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 05/18/2021 and Affidavit filed 07/30/2021 have been carefully considered but they are not found persuasive. 
The applicant’s affidavit of 07/30/2021 was carefully reviewed, but the examiner finds that it does not insufficient to fully enable the claimed invention. Specifically, the examiner stated that the applicant’s disclosure as originally filed lacks sufficient direction to enable skilled artisans to practice the claimed invention, and that each of the values of the claimed threshold wavelengths. At most, the declarant describes only 543.5nm (green) and 632nm (red) light. Thus, the examiner finds that the claims remain unsupported and not enabled through the entire scope of the claimed values. 
The examiner also makes special note to paragraph 11 of the affidavit, and requests that the declarant further explain its meaning, as the illustrations alone do not clarify the issues of how to manufacture the claimed concentrator. The meaning and distinction between “analytic-type” and “numeric-type” elements is unclear.

The applicant remarks that HANNA concerns only hydrogen production and did not recognize the efficiency advantage that could be gained by concentrating the wavelength spectrum into discontinuous sub-bands at or in the vicinity of the low-end of the energy steps was considered but is unconvincing. HANNA expressly describes the importance of carrier multiplication for photovoltaics, and substantial portions of the reference are directed specifically to solar cells. The examiner further finds that the discovery of some latent property or unrealized advantage does not rebut obviousness. MPEP 2145(II) (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”) 
The applicant’s remark that SHAN does not discuss a discontinuous wavelength spectrum or discrete wavelength sub-bands is similarly unpersuasive—SHAN’s Figure 2 clearly illustrates three discrete wavelength sub-bands, and does not explain how or why this figure shows anything different than three discrete sub-bands.
The applicant should further amend the claims to provide more detail for how exactly the claimed sub-bands are discontinuous and are distinguished from SHAN.

Claim Rejections - 35 USC § 112
Enablement

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 22, 23, 27, 28, 30, 33-36, and 52-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Wands Analysis:  (Note MPEP 2164.01(a))
(A)-(B)  Nature of invention and breadth of claims:
The limitations of the claims broadly state a photoelectric device having a diffraction grating unit, wavelength converters, light concentrators, and photoelectric converters, wherein light is converted and concentrated into sub-band light beans located at or in the vicinity of wavelengths selected from the group consisting of 858.616, 721.677, 622.411, 547.150, 488.127, 440.598, 401.503, 338.781, 340.991, and 317.095 nanometers.
(D) The level of one of ordinary skill:
One of ordinary skill in this art is considered to be a scientist or other highly educated and trained practitioner, skilled in the methods of photoelectric design and 
(E) The level of predictability in the art:
The level of predictability in the art is considered to be low, inasmuch as there are numerous variables known to affect photovoltaic device manufacturing and performance.
(F)  The amount of direction provided by the Applicant:
Applicant does not provide adequate direction as to how to formulate a device which meets the claim limitations.  Specifically, Applicant does not disclose how to build and the needed materials and components to convert and concentrate light into the claimed sub-bands.  The wavelength values of the claimed sub-bands are extraordinarily specific and precise, and there are no examples or direction to enable or guide a skilled artisan to accomplish these wavelength values without undue burden and experimentation. Applicant also does not disclose how to build “a plurality of substantially homogeneously distributed active substructures forming an ordered superlattice configured for secondary low-energy electron generation”. The applicant does not explain in its specification or drawings exactly what comprises the substructures, the form of the ordered superlattice, any of the materials and dimensions involved. For instance, the drawings at Figures 1-3 refer to a “nanolayer of metamaterial” but the disclosure does not describe exactly what this is or how to make this nanolayer, or even if this nanolayer is actually the claimed active substructure.
(G) The existence of working examples:
No working examples are provided that meet the claimed limitations.

Applicant has not enabled one of ordinary skill in the art at the time of the invention to produce and use the invention.  Therefore, an undue level of experimentation would be required for one of ordinary skill in the art at the time of the invention to produce the device of the claimed invention having the required sub-band light beam wavelengths or the claimed active substructures. For claim 56, the applicant also does not disclose how the system converts and concentrates light into all ten claimed wavelengths (at most only two are described in the Affidavit).


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22, 23, 27, 28, 30, 33-36, and 52-56 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 22 and 52 each recites “discontinuous wavelength spectrum”.  The Examiner finds this phrase unclear and indefinite.  The specification does not provide a definition for this phrase, and the Applicant’s arguments describe it in a confusing 
The examiner also finds unclear the phrase “the low energy portion of a respective electron multiplication order energy range”. The examiner finds no explanation in the disclosure or any common meaning of the term “low energy portion” and cannot determine what differentiates a low energy portion from a high energy portion. The examiner also finds no context or guidance to understand the term “electron multiplication order energy range”, and cannot determine how it controls of limits the wavelength values of the sub-band light beams.
All depending claims are similarly rejected because they each incorporate the indefinite recitations of the independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 23, 27, 28, 30, 33-36, and 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over SHAN (US 2007/0277869 A1) in view of TAKEUCHI (US 2011/0162711 A1), CLARK (US 2010/0038521 A1) and HANNA (“Solar conversion efficiency of photovoltaic and photoelectrolysis cells with carrier multiplication absorbers”).
Regarding claims 22 and 56, SHAN teaches a multiplying opto-photonic and light-to-electricity converting platform system, comprising: 
(1) an opto-photonic platform for harvesting incident light of the solar spectrum and for forming a plurality of light sub-bands from visible and invisible solar spectrum (Fig. 2 illustrates the plurality of light sub-bands), 

at least one diffraction grating unit for splitting and diffracting an incident light of the solar spectrum (optics 20, para. 72), 
wherein a light traveling downstream of the opto-photonic platform is distributed into a plurality of converted sub-band light beams comprising visible and near-IR photons (Fig. 2 illustrates the downstream travel of the light beams); 
(2) a plurality of sub-band light concentrators for guiding and projecting said plurality of sub-band light beams comprising visible and near-IR photons downstream respectively toward a plurality of juxtaposed multiplying light-to-electricity converters (concentrators may include a plurality of low-profile prisms, with each prism guiding/projecting sub-bands downstream, Fig. 5B), 
wherein said converted and concentrated sub-band light beams form a discontinuous spectrum wherein each of said converted and concentrated sub-band light beams is adapted to fit into the low energy portion of a respective electron multiplication order energy range (each of the sub-band light beams form a discontinuous spectrum arrangement as illustrated in Fig. 8 with alternating orders); and 
(3) a light-to-electricity free-carrier multiplying conversion platform comprising said plurality of juxtaposed multiplying light-to-electricity converters, each of said multiplying light-to-electricity converters being fabricated from silicon material (para. 93 describes silicon material for the PV cells),
wherein said plurality of juxtaposed multiplying light-to-electricity converters are respectively dedicated to receiving said respective converted and concentrated sub-
wherein said visible and near-IR photons of said respective converted and concentrated sub-band light beams are respectively absorbed by said respective multiplying light-to-electricity converters, as a result of which hot electrons are generated which, in turn, result in the generation of secondary electrons resulting from multiple collisions of said hot electrons with said plurality of active substructures for secondary electron generation, 
so as to generate a multiplied number of total electrons whereby a yield of electricity is significantly enhanced due to said generation of said secondary electrons.
SHAN also discusses the benefits of photon energy down and up conversions--specifically, down conversion converts one high-energy photon into two lower energy photons more compatible with the photovoltaic cell (para. 6).
SHAN does not disclose expressly a UV radiation light-to-light down converter comprising a first set of photonic converters for converting said a UV light radiation of the solar spectrum into visible and near-IR photons, an IR radiation light-to-light up converter layer comprising a second set of photonic converters for converting an IR light radiation of the solar spectrum into of visible and near-IR photons, or that the solar cells include substantially homogeneously distributed active substructures for secondary electron generators. SHAN also does not disclose the exact sub-band light beam wavelengths as claimed.
TAKEUCHI teaches a UV radiation light-to-light down converter layer (first wavelength-converting layer 31 for converting UV light to visible light, para. 93) and an 

    PNG
    media_image1.png
    248
    559
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SHAN and add a UV radiation light-to-light down converter layer and an IR radiation light-to-light converter layer to the light-managing platform as taught by TAKEUCHI in order to increase the system’s overall conversion efficiency by converting light wavelengths in the UV and IR ranges into wavelengths that can be converted into electricity by the solar cells instead of dissipating the UV/IR light as heat (TAKEUCHI, para. 2).
CLARK teaches the incorporation of nanocrystals and rare earth oxides within a crystalline silicon wafer and solar cell (Fig. 3, nanocrystalline silicon and rare earth oxide element ions positioned at specific predetermined depth levels), and within the layers themselves the rare earth oxides are prepared to be substantially homogenous.

    PNG
    media_image2.png
    394
    599
    media_image2.png
    Greyscale
 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify SHAN and add silicon nanocrystals or rare earth ions to the light-to-electricity converter as taught by CLARK in order to fine tune the layers’ ability to convert one band of light into another band of light optimized for a specific solar cell (CLARK, paras. 7 and 15).  It would be obvious to incorporate the ions and nanocrystals near any surface of the converters that would allow for the efficiency conversion of incident light wavelengths into usable sub-bands for the solar cells.
HANNA teaches the use of multiple exciton generators in photovoltaic devices to increase maximum efficiency. HANNA also describes equations used to determine the multiplication steps for quantum yields (pgs. 074510-3 and -4; eq. 4), and states that 

    PNG
    media_image3.png
    463
    340
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    362
    573
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify SHAN and employ active substructures configured for secondary low-energy electron generation within the solar cells as taught by HANNA to increase the electrically conversion efficiency yield compared to a solar cell without the multiple electron/exciton generators. Skilled artisans would also find it obvious to select any two or even all of the various claimed wavelengths and energy levels using the formulas and direction provided by HANNA in order to generate multiple additional excitons for further photoelectric conversion. MPEP 2144(II)(B).

Regarding claim 23, the combination of SHAN, TAKEUCHI, CLARK, and HANNA teaches or would have suggested the multiplying opto-photonic and light-to-electricity converting platform system according to Claim 22, wherein said at least one diffraction grating comprises at least one digitally designed diffraction grating forming modulated sub-wavelength microstructures (Fig. 6A illustrates the “modulated” microstructures of the diffraction grating that divide the incident light into sub-wavelength bands).

    PNG
    media_image5.png
    698
    649
    media_image5.png
    Greyscale


Regarding claim 27, the combination of SHAN, TAKEUCHI, CLARK, and HANNA teaches or would have suggested the multiplying opto-photonic and light-to-electricity converting platform system according to Claim 22, wherein said IR radiation light-to-light up converter is located on a rear face portion of said opto-photonic light-managing platform (IR converter layer is added by TAKEUCHI to above the solar cells of SHAN and below the light-managing platform of SHAN).

Regarding claim 28, the combination of SHAN, TAKEUCHI, CLARK, and HANNA teaches or would have suggested the multiplying opto-photonic and light-to-electricity converting platform system according to Claim 22, wherein said IR radiation light-to-light up converter is located on a rear face portion of said opto- photonic light-managing platform and on a front face of said light-to- electricity multiplying conversion platform (IR converter layer is added by TAKEUCHI to above/adjacent to the solar cells of SHAN and below the light-managing platform of SHAN).

Regarding claim 30, the combination of SHAN, TAKEUCHI, CLARK, and HANNA teaches or would have suggested the multiplying opto-photonic and light-to-electricity converting platform system according to Claim 22, wherein said diffraction grating and said IR light-to-light radiation up converter cooperate together so that said converted IR radiation is directed toward a dedicated multiplying light-to-electricity converter adapted to project an up-converted light sub-band of said plurality of converted sub-band light beams comprising visible and near-IR photons (modified 

Regarding claims 33-36, the combination of SHAN, TAKEUCHI, CLARK, and HANNA teaches or would have suggested the multiplying converting platform unit according to claim 22, but does not disclose expressly that the UV converter layer or light-to-electricity converters contain silicon nanocrystals or rare earth ions. 
CLARK teaches a photovoltaic up- and down-conversion layer using rare earth atoms and silicon nanocrystals (para. 38, nanocrystalline silicon and rare earth oxide element ions combined with oxygen).

    PNG
    media_image6.png
    680
    656
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify SHAN and add silicon 

Regarding claim 52, the combination of SHAN, TAKEUCHI, CLARK, and HANNA teaches or would have suggested the multiplying opto-photonic and light-to-electricity converting platform system according to Claim 22, wherein said converted and concentrated light sub-bands represent a discontinuous spectrum wherein each sub-band is optimized with the respect to electron multiplication orders in order to maximize effective light-to-electricity conversion (each of the sub-band light beams form a discontinuous spectrum arrangement as illustrated in SHAN, Fig. 8 with alternating orders).

Regarding claim 53, the combination of SHAN, TAKEUCHI, CLARK, and HANNA teaches or would have suggested the multiplying opto-photonic and light-to-electricity converting platform system according to Claim 22, wherein said converted and concentrated sub-bands are adapted to the beginning of each electron multiplication order (appropriate light wavelengths are separated from the dispersive devices and concentrators to match the PV cells, SHAN, para. 25).

Regarding claim 54, the combination of SHAN, TAKEUCHI, CLARK, and HANNA teaches or would have suggested the multiplying opto-photonic and light-to-electricity converting platform system according to Claim 22, wherein the diffractive grating and the UV light-to-light converter are combined to form one functional unit (the UV layers and diffractive grating of SHAN and TAKEUCHI are arranged together so that they function together as a unit).

Regarding claim 55, the combination of SHAN, TAKEUCHI, CLARK, and HANNA teaches or would have suggested the multiplying opto-photonic and light-to-electricity converting platform system according to Claim 22, wherein the IR radiation is deviated laterally to be converted, concentrated and projected on a single dedicated multiplying light-to-electricity converter of the plurality of multiplying light-to-electricity converters (for instance, SHAN, Fig. 4 illustrates the plurality of sub-bands--e.g., IR, deviated laterally and concentrated on its respective PV cell optimized for that specific sub-band).

Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721